BOWEN W. SIMMONS, Supernumerary Circuit Judge.
Appellant entered pleas of guilty to four different indictments for felonies and thereafter, on January 9, 1975, moved the court to permit him to withdraw his pleas of guilty and defend on the merits. This motion was denied and this appeal follows therefrom.
Appellant also, on January 3, 1975, appealed the four judgments for commission of the four felonies, supra. The appeals were taken on January 3, 1975. They are cases, 74-46F, 74-85F, 74-86F and 75-87F.
This appeal from the judgment denying the motion, supra, and the appeals from judgments entered in the foregoing numbered cases were all consolidated and are before this court in the same record.
The trial court had lost jurisdiction of the several numbered judgments or cases for that: (1) More than thirty days had elapsed when the motion to vacate the pleas of guilty was filed. Title 13, § 119, Recompiled Code 1958; Ex parte Sykes, 44 Ala.App. 473, 213 So.2d 413; Crook v. State, 44 Ala.App. 83, 203 So.2d 138; Woodward v. State, 42 Ala.App. 552, 171 So.2d 462. (2) Appeals from the several judgments in the numbered cases, supra were taken on January 3, 1975,. which date was prior to the date (January 9, 1975) when the motion to vacate was filed. The trial court at that time had lost jurisdiction of the several judgments entered pursuant to defendant’s pleas of guilty in the said numbered cases. There were no motions for new trials. Title 15, § 368, Recompiled Code, 1958.
However, as a courtesy to the diligence of appellant’s counsel, we have reviewed the colloquy between the trial court and defendant when his pleas of guilty were tendered. We find that the trial judge fully informed the defendant of his rights and fully complied with the mandates of law with reference thereto. Defendant’s attorney also informed him of his rights. Details are unnecessary.
The denial of the motion to vacate the pleas, supra, is not an appealable order, and is therefore not considered as a part of this appeal.
The judgments from which the appeals were taken are affirmed.
The foregoing opinion was prepared by the Honorable Bowen W. Simmons, Supernumerary Circuit Judge, serving as a judge of this Court under § 2 of Act No. 288, Acts of Alabama, July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
Affirmed.
All the Judges concur except CATES, P. J., not sitting.